Exhibit 10.1




SUBSCRIPTION AGREEMENT




THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of ________________,
2007, by and among Silvergraph International, Inc., a Nevada corporation (the
“Company”), and the subscribers identified on the signature page hereto (each a
“Subscriber” and collectively “Subscribers”).

RECITALS:

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein (the “Offering”), and the Subscribers, in the aggregate, shall
subscribe to a minimum of One Hundred Thousand Dollars ($100,000) (the “Minimum
Purchase Price”) and a maximum of One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000) (the “Maximum Purchase Price”) of 10% Convertible Notes Due
August 31, 2009 of the Company (“Note” or “Notes”), a form of which is annexed
hereto as Exhibit A, convertible into shares of the Company’s Class A Senior
Convertible Preferred Stock, $.001 par value (the “Class A Senior Convertible
Preferred Stock”) at a per share conversion price set forth in the Note
(“Conversion Price”). The Notes, shares of Class A Senior Convertible Preferred
Stock issuable upon conversion of the Notes (the “Conversion Shares”, which are
sometimes collectively referred to as the “Shares”).  NOW, THEREFORE, in
consideration of the mutual covenants and other agreements contained in this
Agreement the Company and the Subscribers hereby agree as follows:

1.

Closing.  Subject to the satisfaction or waiver of the terms and conditions of
this Agreement, on the “Closing Date” (as defined in Section 11(b) hereof), each
Subscriber shall purchase and the Company shall sell to each Subscriber a Note
in the principal amount designated on the signature page hereto, or in the event
of a second or subsequent closings, a Note in the principal amount designated on
the Joinder Agreement and Signature Page, attached hereto. The aggregate
principal amount of the Notes to be purchased by the Subscribers on the Closing
Date shall, in the aggregate, be equal to at least the Minimum Purchase Price in
which case the Company may add a second or subsequent Closing Dates (as set
forth in Section 11(b) hereof).

2.

Subscriber’s Representations and Warranties.  Each Subscriber hereby represents
and warrants to and agrees with the Company only as to such Subscriber that:











--------------------------------------------------------------------------------

(a)

Organization and Standing of the Subscribers. If the Subscriber is an entity,
such Subscriber is a corporation, partnership, limited liability company or
other entity duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.

(b)

Authorization and Power. Each Subscriber has the requisite power and authority
to enter into and perform this Agreement and to purchase the Notes and Warrants
being sold to it hereunder. The execution, delivery and performance of this
Agreement by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate, partnership or limited liability company action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders, partners, managers, members, as the case may be, is required. This
Agreement has been duly authorized, executed and delivered by such Subscriber
and constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms thereof.

(c)

No Conflicts. The execution, delivery and performance of this Agreement and the
consummation by such Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which such Subscriber is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on such Subscriber). Such Subscriber
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Notes or acquire the Warrants in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

(d)

Information on Company. The Subscriber has been furnished with or has had access
at the EDGAR Website of the Commission to the Company’s periodic reports (and
amendments thereto) as filed with the Commission (hereinafter referred to as the
“Reports”). In addition, the Subscriber has received in writing from the Company
such other information concerning such other matters as the Subscriber has
requested in writing (such other information is collectively, the “Other Written
Information”), and considered all factors the Subscriber deems material in
deciding on the advisability of investing in the Securities.





2




--------------------------------------------------------------------------------

(e)

Information on Subscriber. The Subscriber is, and will be at the time of the
conversion of the Notes, an “accredited investor”, as such term is defined in
Regulation D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. The
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities. The Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. The information
set forth on the signature page hereto regarding the Subscriber is accurate.

(f)

Purchase of Notes. On the Closing Date, the Subscriber will purchase the Notes
as principal for its own account for investment only and not with a view toward,
or for resale in connection with, the public sale or any distribution thereof.

(g)

Compliance with the 1933 Act. The Subscriber understands and agrees that the
Securities have not been registered under the 1933 Act or registered or
qualified under any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act
or registration or qualification under applicable state securities laws (based
in part on the accuracy of the representations and warranties of Subscriber
contained herein), and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or registered or
qualified under any applicable state securities laws or is exempt from such
registration.

(h)

Shares Legend. The Shares shall bear the following or similar legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO SILVERGRAPH INTERNATIONAL, INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.”





3




--------------------------------------------------------------------------------

(i)

Note Legend. The Note shall bear the following legend:

“THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO SILVERGRAPH INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”

(j)

Communication of Offer. The Company directly communicated the offer to sell the
Securities to the Subscriber. At no time was the Subscriber presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

(k)

Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full power and authority
necessary to enter into this Agreement and such other agreements and to perform
its obligations hereunder and under all other agreements entered into by the
Subscriber relating hereto.

(l)

Restricted Securities. Subscriber understands that the Securities have not been
registered under the 1933 Act and such Subscriber will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the Securities unless
pursuant to an effective registration statement under the 1933 Act or an
exemption from registration thereunder.

(m)

No Governmental Review. Each Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

(n)

Correctness of Representations. Each Subscriber represents as to such Subscriber
that the foregoing representations and warranties are true and correct as of the
date hereof and, unless a Subscriber otherwise notifies the Company prior to the
Closing Date shall be true and correct as of the Closing Date.

(o)

Survival. The foregoing representations and warranties shall survive the Closing
Date.





4




--------------------------------------------------------------------------------

4.

Company Representations and Warranties. The Company represents and warrants to
and agrees with each Subscriber that except as set forth in the Reports and as
otherwise qualified in the Transaction Documents (as hereinafter defined):

(a)

Due Incorporation. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has the requisite corporate power to own its properties and to carry on its
business is disclosed in the Reports. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purpose of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, properties or business of the
Company taken as a whole. For purposes of this Agreement, “Subsidiary” means,
with respect to any entity at any date, any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity) of which more than 50% of (i) the outstanding
capital stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
entity, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity. All
the Company’s Subsidiaries as of the Closing Date are set forth on Schedule 4(a)
hereto.

(b)

Outstanding Stock. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.

(c)

Authority; Enforceability. This Agreement, the Notes, and any other agreements
delivered together with this Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.
The Company has full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform its obligations thereunder.

(d)

Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, any Principal Market (as defined in Section 8(b) of
this Agreement), nor the Company’s shareholders is required for the execution by
the Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities.





5




--------------------------------------------------------------------------------

(e)

No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 3 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will:

(i)

violate, conflict with, result in a breach of, or constitute a default (or an
event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default in any material respect) of a material
nature under (A) the articles of incorporation or bylaws of the Company, (B) to
the Company’s knowledge, any decree, judgment, order, law, treaty, rule,
regulation or determination applicable to the Company of any court, governmental
agency or body, or arbitrator having jurisdiction over the Company or over the
properties or assets of the Company or any of its Affiliates, or (C) the terms
of any bond, debenture, note or any other evidence of indebtedness, or any
agreement, stock option or other similar plan, indenture, lease, mortgage, deed
of trust or other instrument to which the Company or any of its Affiliates is a
party, by which the Company or any of its Affiliates is bound, or to which any
of the properties of the Company or any of its Affiliates is subject, except the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect.  For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity. Affiliate includes each subsidiary of the Company. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; or

(ii)

result in the creation or imposition of any lien, charge or encumbrance upon the
Securities or any of the assets of the Company or any of its Affiliates.

(f)

The Securities. The Securities upon issuance:

(i)

are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;

(ii)

have been, or will be, duly and validly authorized and on the date of issuance
of the Conversion Shares will be duly and validly issued, fully paid and
nonassessable (and if registered pursuant to the 1933 Act, and resold pursuant
to an effective registration statement will be free trading and unrestricted);

(iii)

will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;

(iv)

will not subject the holders thereof to personal liability by reason of being
such holders provided Subscriber’s representations herein are true and accurate
and Subscribers take no actions or fail to take any actions required for their
purchase of the Securities to be in compliance with all applicable laws and
regulations; and





6




--------------------------------------------------------------------------------

(v)

will not result in a violation of Section 5 under the 1933 Act.

(g)

Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
There is no pending or, to the best knowledge of the Company, basis for or
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.

(h)

Reporting Company. The Company is a publicly-held company subject to reporting
obligations pursuant to Section 13 of the Securities Exchange Act of 1934 (the
“1934 Act”) and its Common Stock is registered pursuant to Section 12(g) of the
1934 Act. Pursuant to the provisions of the 1934 Act, the Company has timely
filed all reports and other materials required to be filed thereunder with the
Commission during the preceding twelve months.

(i)

No Market Manipulation. The Company and its Affiliates have not taken, and will
not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold, provided,
however, that this provision shall not prevent the Company from engaging in
normal investor relations/public relations activities.

(j)

Information Concerning Company. The Reports do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances when made.

(k)

Stop Transfer. The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscriber.

(l)

Defaults. The Company is not in violation of its articles of incorporation or
bylaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.





7




--------------------------------------------------------------------------------

(m)

No General Solicitation. Neither the Company, nor any of its Affiliates, nor to
its knowledge, any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the 1933 Act) in connection with the offer or sale of the Securities.

(n)

Listing. The Company’s Common Stock is quoted on the Bulletin Board. The Company
has not received any oral or written notice that its Common Stock is not
eligible nor will become ineligible for quotation on the Bulletin Board nor that
its Common Stock does not meet all requirements for the continuation of such
quotation. The Company satisfies all the requirements for the continued
quotation of its Common Stock on the Bulletin Board.

(o)

No Undisclosed Events or Circumstances.  Since the filing of the 8-Ks and 8-K/A,
no event or circumstance has occurred or exists with respect to the Company or
its businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.

(p)

Dilution. The Company’s executive officers and directors understand the nature
of the Securities being sold hereby and recognize that the issuance of the
Securities will have a potential dilutive effect on the equity holdings of other
holders of the Company’s equity or rights to receive equity of the Company. The
board of directors of the Company has concluded, in its good faith business
judgment that the issuance of the Securities is in the best interests of the
Company. The Company specifically acknowledges that its obligation to issue the
Conversion Shares and the Warrant Shares is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.

(q)

Investment Company. Neither the Company nor any Affiliate is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(r)

Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date.

(s)

Survival. The foregoing representations and warranties shall survive the Closing
Date.

5.

Regulation D Offering. The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.





8




--------------------------------------------------------------------------------

6.

Conversion of Note..

6.1.

Notice of Conversion.

(a)

Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including, if required by the
transfer agent, obtaining and delivering, an opinion of counsel to assure that
the Company’s transfer agent shall issue stock certificates in the name of
Subscriber (or its nominee) or such other persons as designated by Subscriber
and in such denominations to be specified at conversion representing the number
of common shares of the Shares issuable upon such conversion. The Company
covenants that no instructions other than these instructions have been or will
be given to the transfer agent of the Shares and that, unless waived by the
Subscriber, the common shares will be free-trading, and freely transferable, and
will not contain a legend restricting the resale or transferability of the
common shares provided the common shares are being sold pursuant to an effective
registration statement covering the common shares or are otherwise exempt from
registration.

(b)

Intentionally Omitted

(c)

Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Subscriber and thus refunded to the Company.

6.2.

Intentionally Omitted.

6.3.

Adjustments. The Conversion Price and the Conversion Shares shall be adjusted as
described in this Agreement and the Notes.

6.4.

Redemption. The Note shall not be redeemable or callable except as described in
the Note.

7.

Finder’s Fee. The Company agrees to indemnify, reimburse, make whole and hold
harmless the Subscribers and their agents and representatives from any and all
liabilities to any persons claiming commissions, finder’s fees or similar
payments on account of services purported to have been rendered in connection
with this Agreement, the transactions contemplated hereby, or in connection with
any investment in the Company, whether or not such investment was consummated.
The Company agrees that the Subscribers have no liability to the Company or any
other party, directly or indirectly for any finder’s fees, commissions, or
similar payments.

8.

Covenants of the Company. The Company covenants and agrees with the Subscribers
as follows:





9




--------------------------------------------------------------------------------

(a)

Stop Orders. The Company will advise the Subscribers, within one Business Day
after the Company receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction.

(b)

Listing. The Company will maintain the listing of its Common Stock on the
American Stock Exchange, Nasdaq SmallCap Market, Nasdaq National Market System,
Bulletin Board, Pink Sheets or New York Stock Exchange (whichever of the
foregoing is at the time the principal trading exchange or market for the Common
Stock (the “Principal Market”)), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable. The Company will provide the Subscribers
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market. As of the date
of this Agreement, the Bulletin Board will be the Principal Market.

(c)

Market Regulations. The Company shall notify the Commission, the Principal
Market and applicable state authorities, if required, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Subscribers and promptly provide copies thereof to Subscriber.

(d)

Use of Proceeds. The proceeds of the Offering will be employed by the Company
for debt repayment and general working capital.

(e)

Books and Records. From the date of this Agreement and until the sooner of (i)
two (2) years after the applicable Closing Date, or (ii) until all the Shares
have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will keep true records and books of account in which
full, true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.

(f)

Governmental Authorities. From the date of this Agreement and until the sooner
of (i) two (2) years after the applicable Closing Date, or (ii) until all the
Shares have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations,.

(g)

Intellectual Property. From the date of this Agreement and until the sooner of
(i) two (2) years after the applicable Closing Date, or (ii) until all the
Shares have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.





10




--------------------------------------------------------------------------------

(h)

Properties. From the date of this Agreement and until the sooner of (i) two (2)
years after the applicable Closing Date, or (ii) until all the Shares have been
resold or transferred by all the Subscribers pursuant to the Registration
Statement or pursuant to Rule 144, without regard to volume limitations, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company will at all times comply with each provision of all leases to which
it is a party or under which it occupies property if the breach of such
provision could reasonably be expected to have a Material Adverse Effect.

(i)

Non-Public Information. The Company covenants and agrees that neither it nor any
other person acting on its behalf will provide any Subscriber or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Subscriber shall have agreed
in writing to receive such information. The Company understands and confirms
that each Subscriber shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

(j)

Limitation on Liens.  The Company will not, and will not permit any Subsidiary
to, directly or indirectly create, incur, assume or permit to exist any Lien on
or with respect to any property or assets (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any Subsidiary whether now owned or held or hereafter acquired, or
any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits except for the following:

(i)

Liens for taxes, assessments or other governmental charges which are not yet due
and payable or the payment of which is not at the time required;

(ii)

Liens incidental to the normal conduct of the business of the Company or any
Subsidiary or the ownership of its property or assets which are not incurred in
connection with the incurrence of indebtedness (including, without limitation,
statutory Liens in favor of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens), in each case, incurred in the
ordinary course of business for sums or claims not yet due and payable or the
payment of which is not at the time required;

(iii)

Liens incurred or deposits made in the ordinary course of business or the
ownership of properties and assets (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases, performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;





11




--------------------------------------------------------------------------------

(iv)

Liens resulting from judgments, unless such judgments are not, within 60 days,
discharged or stayed pending appeal, or shall not have been discharged within 60
days after the expiration of any such stay;

(v)

Liens on property or assets of the Company or any Subsidiary in favor of the
Company or a wholly-owned Subsidiary securing indebtedness of a Subsidiary owed
to the Company or to a wholly-owned Subsidiary;

(vi)

Liens in existence on the Closing Date and securing the indebtedness of the
Company and its Subsidiaries as set forth in Schedule 8(m)(vi);

(vii)

minor survey exceptions and the like which do not materially detract from the
value of such property;

(viii)

leases or subleases granted to others, easements, rights-of-way, zoning and
other restrictions and other similar charges or encumbrances, in each case
incidental to, and not interfering with, the ownership of property or assets or
the ordinary conduct of the Company’s or any of its Subsidiaries’ businesses,
provided that such Liens do not, in the aggregate, materially detract from the
value of such property;

(ix)

Liens securing any obligations of an individual, partnership, corporation,
limited liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision (a “Person”) existing at the time
such Person becomes a Subsidiary or is merged into or consolidated with the
Company or a Subsidiary or Liens on an asset existing at the time such asset
shall have first been acquired by the Company or any Subsidiary, provided that
(a) such Liens shall not extend to or cover any property other than the property
subject to such Liens immediately prior to such time, (b) such Liens shall not
have been created in contemplation of such merger, consolidation or acquisition
or such Person becoming a Subsidiary, (c) the principal amount of the
indebtedness secured by such Liens is not increased after such time and (d) the
principal amount of the obligations secured by any such Lien shall not exceed
the fair market value of such property and any improvements thereon at the time
such Person becomes a Subsidiary or is merged into or consolidated with the
Company or a Subsidiary or such asset is acquired;

(x)

any Lien created on tangible real or personal property (or any improvement
thereon) to secure all or any part of the purchase price or cost of
construction, improvement or development of such tangible real or personal
property (or any improvement thereon), or to secure indebtedness incurred or
assumed to pay all or any part of the purchase price or the cost of construction
of tangible real or personal property (or any improvement thereon) acquired or
constructed by the Company or any Subsidiary after the Closing Date, provided
that:

(a)

the principal amount of the indebtedness secured by any such Lien shall at no
time exceed an amount equal to the lesser of (i) the cost to the Company or such
Subsidiary of the property (or improvement thereon) so acquired or constructed
and (ii) the fair market value of such property and any improvements thereon at
the time of such acquisition or construction;





12




--------------------------------------------------------------------------------

(b)

each such Lien shall extend solely to the item or items of property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon);
and

(c)

any such Lien shall be created contemporaneously with, or within 365 days after,
the acquisition or construction of such property (or improvement thereon); and

(xi)

any Lien renewing, extending or refunding Liens permitted by paragraphs (vi),
(ix) and (x) of this Section 8(m), provided that (a) the principal amount of the
indebtedness secured by such Lien immediately prior to such renewal, extension
or refunding is not increased or the maturity thereof reduced, (b) such Lien is
not extended to any other property, and (c) immediately after such extension,
renewal, or refunding, no Default or Event of Default (as defined in the Note)
would exist.

For purposes of this Agreement, “Lien” means, with respect to any person, any
mortgage, lien, pledge, charge, security interest or other encumbrance, or any
interest or title of any vendor, lessor, lender or other secured party to or of
such Person under any conditional sale or other title retention agreement or
capital lease, upon or with respect to any property or asset of such Person
(including in the case of stock, stockholder agreements, voting trust agreements
and all similar agreements).

9.

Covenants of the Company and Subscriber Regarding Indemnification.

(a)

The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers’ officers, directors, agents, members, managers,
Affiliates, control persons, and principal shareholders, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Subscriber or any such
person which results, arises out of or is based upon (i) any material
misrepresentation by Company or material breach of any warranty by Company in
this Agreement or in any Exhibits or Schedules attached hereto, or other
agreement delivered pursuant hereto; or (ii) after any applicable notice and/or
cure periods, any material breach or default in performance by the Company of
any covenant or undertaking to be performed by the Company hereunder, or any
other agreement entered into by the Company and Subscriber relating hereto.





13




--------------------------------------------------------------------------------

(b)

Each Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company’s officers, directors, agents, Affiliates,
control persons against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Company or any such person which results, arises out of or is based
upon (i) any material misrepresentation by such Subscriber in this Agreement or
in any Exhibits or Schedules attached hereto, or other agreement delivered
pursuant hereto; or (ii) after any applicable notice and/or cure periods, any
material breach or default in performance by such Subscriber of any covenant or
undertaking to be performed by such Subscriber hereunder, or any other agreement
entered into by the Company and Subscribers, relating hereto.

(c)

In no event shall the liability of any Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber upon the sale of Registrable
Securities (as defined herein).

(d)

The procedures set forth in Section 10.5 shall apply to the indemnification set
forth in Sections 9(a) and 9(b) above.

10.

Miscellaneous.

(a)

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Silvergraph International,
Inc., 11919 Burke Street, Santa Fe Springs, California 90670-2507, Attn: James
R. Simpson, Chief Executive Officer, telecopier: (562) 696-0090 and (ii) if to
the Subscribers, to: the one or more addresses and telecopier numbers indicated
on the signature pages hereto.





14




--------------------------------------------------------------------------------

(b)

Closing. The consummation of the transactions contemplated herein shall take
place no later than July 31, 2007 at a place mutually agreed upon by the Company
and Subscriber, upon the satisfaction of all conditions to Closing set forth in
this Agreement (“Closing Date”).  The Company’s board of directors, in its sole
discretion, may extend the Closing Date (in the case of this (b)(i)) or add a
second or subsequent closing dates (in the case of this (b)(ii)) to August 31,
2007 if: (i) the Minimum Purchase Price is not subscribed for and accepted or
(2) after the Minimum Purchase Price is subscribed for and accepted, to
subscribe for the Maximum Purchase Price.  In no event shall the Closing Date
extend beyond September 31, 2007.

(c)

Entire Agreement; Assignment. This Agreement and other documents delivered in
connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Subscribers have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscribers.

(d)

Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

(e)

Law Governing this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction. Any dispute relating to this Note shall be adjudicated
in the State of Nevada. The parties and the individuals executing this Agreement
and other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.





15




--------------------------------------------------------------------------------

(f)

Specific Enforcement, Consent to Jurisdiction. The Company and each Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to one or more preliminary and final injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity. Subject to
Section 11(e) hereof, the Company, each Subscriber and any signatory hereto in
his personal capacity hereby waive, and agree not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in Nevada of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.

(g)

Independent Nature of Subscribers. The Company acknowledges that the obligations
of each Subscriber under the Transaction Documents are several and not joint
with the obligations of any other Subscriber, and no Subscriber shall be
responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations or condition (financial or otherwise) of the
Company which may have been made or given by any other Subscriber or by any
agent or employee of any other Subscriber, and no Subscriber or any of its
agents or employees shall have any liability to any Subscriber (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained in any Transaction
Document, and no action taken by any Subscriber pursuant hereto or thereto
(including, but not limited to, the (i) inclusion of a Subscriber in the
Registration Statement and (ii) review by, and consent to, such Registration
Statement by a Subscriber) shall be deemed to constitute the Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscribers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of the Transaction Documents (subject to the
required voting or other percentages reflected in the applicable Transaction
Documents), and it shall not be necessary for any other Subscriber to be joined
as an additional party in any proceeding for such purpose. The Company
acknowledges that it has elected to provide all Subscribers with the same terms
and Transaction Documents for the convenience of the Company and not because
Company was required or requested to do so by the Subscribers. The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Subscribers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated thereby.





16




--------------------------------------------------------------------------------

(h)

Excepted Issuances.  The following transactions are considered as Excepted
Issuances for the purposes of the Notes: (i) the issuance of Common Stock in
full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity in which holders of such securities or
debt are not granted registration rights, (ii) the issuance of Common Stock or
the issuances or grants of options to purchase Common Stock pursuant to the 2006
Stock Option Plan of the Company or any replacement plan or amendment thereto,
(iii) the issuance of Common Stock as the result of the exercise of the Warrants
or conversion of the Notes granted or issued pursuant to this Agreement, (iv)
the issuance of Common Stock as the result of the exercise of warrants to
purchase 488,170 shares of Common Stock granted to Gary Freeman originally
through New Era Studios, Inc. as assumed by the Company, (v) the issuance of
Common Stock for the payment of any interest on the Notes or (vi) the issuance
or grant of convertible notes or warrants to placement agents in connection with
the Transaction Documents.







[THIS SPACE INTENTIONALLY LEFT BLANK]





17




--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT




Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.




SILVERGRAPH INTERNATIONAL, INC.,

a Nevada corporation




_______________________________________

By:  James R. Simpson, Chief Executive Officer




Dated:   

2007







SUBSCRIBER:

ORIGINAL PRINCIPAL AMOUNT   OF NOTE SUBSCRIBED FOR:           




                                                                        




(Signature)

______________________

$_______________




(Print Name)

______________________




(Address):  

______________________




______________________




(Fax Number):

______________________




(Telephone No.):

______________________




(Name of holder if

Securities to be

held by individual /

entity other than

Subscriber)

______________________








18




--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES




Exhibit A                  

Form of Note





19




--------------------------------------------------------------------------------

EXHIBIT A




THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), NOR UNDER ANY STATE SECURITIES LAW AND MAY
NOT BE SOLD, PLEDGED, OFFERED FOR SALE, ASSIGNED OR TRANSFERRED UNLESS (A) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT, AND ANY APPLICABLE STATE SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR (B)
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND THE
REGISTRATION OR QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS
ARE AVAILABLE.




$_____________________

 Principal Amount of Note




SILVERGRAPH INTERNATIONAL, INC.

CONVERTIBLE PROMISSORY NOTE




No. PN-[000]

Issuance Date:  [Date]




1.0

Note.  FOR VALUE RECEIVED, Silvergraph International, Inc. a company
incorporated under the laws of the State of Nevada (the “Company” or
“Borrower”), promises to pay to the order of ___________________________ (the
“Holder”), the principal amount of _______________________ U.S. Dollars (US
$__________).  The unpaid balance of the principal amount shall accrue interest
at the rate of ten (10%) percent per annum based on a 365-day year.   Interest
shall be paid quarterly with payment in cash or in shares of the Company’s
Common Stock at the Company’s option.  Should the Company opt to pay the
interest in shares of Common Stock, the interest amount will be based on a ten
percent (10%) discount to the market price of the Company’s Common Stock based
on the average ten (10) day bid price for the ten days prior to the dividend due
date.  

2.0

Maturity.  Except as otherwise provided herein, the principal and interest
hereunder shall become due and payable August 31, 2009. (the “Maturity Date”).

3.0

Prepayment.  Other than as set forth in Section 5(a), 5(b) and 5(c) hereof, the
Borrower may not prepay the Note.





20




--------------------------------------------------------------------------------

4.0

Ranking.  With respect to rights of liquidation, winding up and dissolution of
the Borrower, this Note shall rank senior to all classes of Common Stock and
Preferred Stock of the Borrower.  All Notes issued and outstanding hereunder
rank on a parity with each other without preference, priority or distinction of
any one thereof over any other by reason of difference in time of issuance or
otherwise.

5.0

Conversion Rights.  

(a)

Optional Conversion.  On or before the payment of the Note in full, the Holder
may convert the principal amount owing on this Note, together with all accrued
and unpaid interest, into fully paid and nonassessable shares of Common Stock at
a conversion price per share equal to $0.10 (the “Conversion Price”), subject to
adjustment as set forth herein.

(b)

Forced Conversion. Subject to the Corporation’s duty to reserve and keep
available out of its authorized but unissued shares of Common Stock, such number
of its shares of Common Stock as shall from time to time be sufficient to effect
the conversion of all outstanding shares of the Note, after two years of
issuance, the Company may convert this Note if the price of the Company’s Common
Stock is equal to or above two (2) times the Conversion Price for a period of
ten (10) consecutive trading days and the Company’s 90 day average trading
volume is equal to or above 25,000 shares per day and such shares shall be
converted at the Conversion Price.

(c)

Mandatory Conversion.  Upon the establishment of the Class A Senior Convertible
Preferred series of stock by the Company in a form substantially identical in
all material respects to Annex B to this Note entitled Silvergraph
International, Inc. Certificate of Designation of Class A Senior Convertible
Preferred Stock, this Note and accrued but unpaid interest shall immediately and
automatically convert into Class A Senior Convertible Preferred Stock at a
conversion price per Preferred Share equal to one dollar  ($1.00).   Upon the
Mandatory Conversion, this Note shall cease to exist and all rights and
obligations of the Borrower and Holder shall terminate.  The Company shall
provide written notice to the Holder of the Mandatory Conversion including the
date of the establishment of the Class A Senior Convertible Preferred Stock and
shall issue to Holder fully paid and nonassessable shares of Class A Senior
Convertible Preferred Stock as soon as reasonably practicable.  






21




--------------------------------------------------------------------------------

(d)

Mechanics of Conversion. In order to convert this Note into full shares of
Common Stock, the Holder shall surrender this Note by either overnight courier
or 2-day courier, or in person to the office of the Company or of any transfer
agent for its Common Stock, and shall give concurrent written notice to of its
decision to exercise its right to convert this Note, or part thereof by
telecopying an executed and completed Notice of Conversion (a form of which is
attached as Annex A to this Note) to the Company; provided, however, that the
Company shall not be obligated to issue certificates evidencing the shares of
Common Stock issuable upon such conversion unless either the Note is delivered
to the Company or its transfer agent as provided above, or the Holder notifies
the Company or its transfer agent that such certificates have been lost, stolen
or destroyed and executes an agreement satisfactory to the Company to evidence
such loss and to indemnify the Company from any loss incurred by it in
connection with such certificates.




After delivery of the Note and executed Notice of Conversion by Holder as set
forth herein, the Company shall deliver as soon as reasonably practicable to
such Holder at the address of the Holder on the books of the Company, a
certificate or certificates for the number of shares of Common Stock to which
the Holder shall be entitled as aforesaid and, at the request of Holder, shall
issue to Holder a new Note containing the same date and provisions of this Note
for the principal balance of this Note and interest which shall not have been
converted or paid.   The date on which notice of conversion is given (the
“Conversion Date”) shall be deemed to be the date set forth in such notice of
conversion provided that delivery and advance facsimile notice is made as
provided above and that the original Note to be converted are received by the
transfer agent or the Company within five (5) business days thereafter, and the
person or persons entitled to receive the shares of Common Stock issuable upon
such conversion shall be treated for all purposes as the record holder or
holders of such shares of Common Stock on such date.  If the original Note to be
converted is not received by the transfer agent or the Company within five (5)
business days after the Conversion Date, the notice of conversion shall be
deemed null and void.








22




--------------------------------------------------------------------------------

6.0

Anti Dilution Provision.  Should at any time from the date of making this Note
until the conversion of the Note, the Company issue a stock dividend, combine
outstanding shares into a lessor number of shares (reverse split) or increase
the number of outstanding shares without a receipt of new consideration (forward
split) then the number of shares into which the Note may be converted and the
conversion price shall be adjusted to reflect such event so that the relative
interest of the Holder shall be fully protected from dilution resulting from
such an event.  Notice of the required adjustment including the number of shares
and the new conversion price shall be promptly mailed to each Holder subsequent
to each such adjustment event.   So long as this Note is outstanding, if the
Borrower shall issue or agree to issue any shares of Common Stock, except for
Excepted Issuances as defined in the Subscription Agreement, for a consideration
less than the Conversion Price in effect at the time of such issue, then, and
thereafter successively upon each such issue, the Conversion Price shall be
reduced to such other lower issue price.  In no event shall the conversion price
be less than $0.01 per share of common stock.

7.0

Protective Provisions.  So long as the Notes are outstanding, the Company shall
not without first obtaining the approval (by voting or written consent, as
provided by Nevada law) of the holders of at least a majority of the then
outstanding Notes:




1.

alter or change the rights, preferences or privileges of the Notes so as to
materially adversely affect the Notes;




2.

issue debt beyond the ordinary course of working capital needs;




3.

complete an acquisition or sale of a material asset;




4.

issue debt that ranks senior to the Notes;




5.

issue a dividend to the common shareholders;




6.

materially increase the common shares reserved for the Employee stock option
plan.







8.0

Future Financings.  So long as any of this Note remains outstanding, Holder
shall have the right of first refusal on all equity financings contemplated by
the Company.




9.0

Registration Rights.  The Company will prepare and file a registration statement
covering the resale of the Common Stock issuable upon conversion of the Note
within 90 days after the issue date of the Note.  The Company will use its best
efforts to have the Registration Statement declared effective by the Securities
and Exchange Commission with 90 days after the filing.








23




--------------------------------------------------------------------------------

10.0

Default.  In the event of an occurrence of any event of default specified below,
the principal and all accrued interest on this Note shall become immediately due
and payable without notice, except as specified below.  The occurrence of any of
the following events shall constitute an event of default under this Note:

(a)

The Company fails to make any payment hereunder when due, which failure has not
been cured within fifteen (15) days following such failure.

(b)

If the Company shall default in the payment or performance of any other material
obligation of this Note or other debt of the Company.  

(c)

If the Borrower or an operating wholly-owned subsidiary of the Borrower shall
file a petition to take advantage of any insolvency act; make an assignment for
the benefit of its creditors; commence a proceeding for the appointment of a
receiver, trustee, liquidator or conservator of itself of a whole or any
substantial part of its property; file a petition or answer seeking
reorganization or arrangement or similar relief under the federal bankruptcy
laws or any other applicable law or statute of the United States of America or
of any state.

(d)

If a court of competent jurisdiction shall enter an order, judgment or decree
appointing a custodian, receiver, trustee, liquidator or conservator of the
Borrower or an operating wholly-owned subsidiary of the Borrower, of the whole
or any substantial part of its properties, or approve a petition filed against
the Borrower seeking reorganization or arrangement or similar relief under the
federal bankruptcy laws or any other applicable law or statute of the United
States of America or of any state; or if, under the provisions of any other law
for the relief or aid of debtors, a court of competent jurisdiction shall assume
custody or control of the Borrower or of the whole or any substantial part of
its properties; or if there is commenced against the Borrower any proceeding for
any of the foregoing relief and such proceeding or petition remains undismissed
for a period of 30 days; or if the Borrower by any act indicates its consent to
or approval of any such proceeding or petition.

11.0

Security.  This Note is not secured by any assets of the Company.

12.0

Successors and Assigns.  This Note is transferable and assignable by the Holder
subject to the requirement that any such assignment or transfer be, in the
opinion of the Company’s counsel, in full





24




--------------------------------------------------------------------------------

compliance with applicable federal and state securities laws.  All covenants,
agreements and undertakings in this Note by or on behalf of any of the parties
shall bind and inure to the benefit of the respective successors and assigns of
the parties whether so expressed or not.

13.0

Notices.  Any and all notices, requests, consents and demands required or
permitted to be given hereunder shall be in writing and shall be deemed given
and received (i) upon personal delivery, (ii) upon the first business day
following the receipt of confirmation of facsimile transmission to the telefax
number as indicated below, or (iii) upon the third business day after deposit in
the United States mail, by certified or registered mail, postage prepaid and
addressed as follows:

To Holder:

_______________________

_______________________

_______________________

Telephone:______________

Telefax: ________________




To the Company:

Silvergraph International, Inc.

Attn: James Simpson

1191 Burke Street

Santa Fe Springs, CA  90670-2507

Telephone:

(562) 693-3737

Telefax:

(562) 696-0090




Either party may change by notice the address to which notices to that party are
to be addressed.

14.0

Amendment.  This Note may only be amended or modified by written agreement
signed by the Company and Holder.

15.0

Expenses.  In the event that Holder brings legal action against the Company, or
the Company brings legal action against Holder, to enforce or otherwise
determine the meaning or enforceability of this Note or any provision hereof,
each party shall bear its own expenses, including attorney fees, directly
attributable to such action.  However, in any action for breach of this Note,
including nonpayment, the prevailing party in any such dispute shall be entitled
to recover all reasonable costs and attorney fees incurred in connection with
such action.





25




--------------------------------------------------------------------------------

16.0

Note Holder is Not a Shareholder.  No Holder of this Note, solely by virtue of
the ownership of this Note, shall be considered a shareholder of the Company for
any purpose, nor shall anything in this Note be construed to confer on any
Holder of this Note any rights of a shareholder of the Company including,
without limitation, any right to vote, give or withhold consent to any corporate
action, receive notice of meetings of shareholders or receive dividends.

17.0

Choice of Law.  This Note shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of
Nevada.

IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified on the first page hereof by the duly authorized representative of the
Company and the Holder.

COMPANY:




SILVERGRAPH INTERNATIONAL, INC.







By:

____________________________

Name:

James R. Simpson

Title:

Chief Executive Officer







HOLDER:




__________________________________________

Name: ____________________________________

Title:

___________________________________





26




--------------------------------------------------------------------------------

ANNEX A




NOTICE OF CONVERSION




(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $________ of the principal and
$________ of the interest due on the 10% Convertible Promissory Note issued by
Silvergraph International, Inc. into Shares of Common Stock of Silvergraph
International, Inc. according to the conditions set forth in such Note, as of
the date written below.




Date of Conversion: _____________________________________________




Conversion Price: _______________________________________________




Shares To Be Delivered: __________________________________________




Name in Which Shares Are to Be Placed
If Other Than Registered Holder: ___________________________________




Signature (if individual): __________________________________________




Signature (if entity):




_________________________

By: ___________

Title: __________




Print Name: ____________________________________________________




Address: _______________________________________________________




  _______________________________________________________








27




--------------------------------------------------------------------------------

ANNEX B




SILVERGRAPH INTERNATIONAL, INC.




CERTIFICATE OF DESIGNATION

OF

CLASS A SENIOR CONVERTIBLE PREFERRED STOCK




Nevada Revised Statutes Section 78.1955




The undersigned, being the President and the Secretary of Silvergraph
International, Inc., a Nevada corporation (the “Corporation”), certify that the
Board of Directors of the Corporation, pursuant to the authority granted in the
Corporation’s Articles of Incorporation, has adopted a resolution establishing a
series consisting of 2,000,000 of the Corporation’s authorized preferred stock
designated as Class A Senior Convertible Preferred Stock (the “Class A Senior
Convertible Preferred Stock”) and has prescribed the following voting powers,
designations, preferences, limitations, restrictions and relative rights of the
Class A Senior Convertible Preferred Stock:




A.

Qualified Buyers.  The Class A Senior Convertible Preferred Stock shall only be
available to Qualified Buyers.  A Qualified Buyer is defined as an “Accredited
Investor” as that term is defined by the United States Securities and Exchange
Commission.







B.

Liquidation rights.  The holders of the Class A Senior Convertible Preferred
Stock shall have liquidation rights as follows (the “Liquidation Rights”):




1.

In the event of any liquidation, dissolution or winding up of the Company,
holders of shares of Class A Senior Convertible Preferred Stock are entitled to
receive, out of legally available assets, an amount equal to any accrued and
unpaid dividends to the payment date, and no more, before any payment or
distribution is made to the holders of Common Stock or any series or class of
the Company’s stock hereafter issued that ranks junior as to liquidation rights
to the Class A Senior Convertible Preferred Stock.  But the holders of Class A
Senior Convertible Preferred Stock will not be entitled to receive the
liquidation preference of such shares until the liquidation preferences of any
series or class of the Company’s stock hereafter issued that ranks senior as to
liquidation rights to the Class A Senior Convertible Preferred Stock (“senior
liquidation stock”) has been paid in full.  The holders of Class A Senior
Convertible Preferred Stock and all other series or classes of the Company’s
stock hereafter issued that rank on a parity as to liquidation rights with the
Class A Senior Convertible Preferred Stock are entitled to share ratably, in
accordance with the respective preferential amounts payable on such stock, in
any distribution (after payment of the liquidation preference of the senior
liquidation stock) which is not sufficient to pay in full the aggregate of the
amounts payable thereon.  After payment in full of the liquidation preference of
the shares of Class A Senior Convertible Preferred Stock, the holders of such
shares will not be entitled to any further participation in any distribution of
assets by the Company.




2.

Neither a consolidation, merger or other business combination of the Company
with or into another corporation or other entity nor a sale or transfer of all
or part of the Company’s assets for cash, securities or other property will be
considered a liquidation, dissolution or winding upon the Company.








28




--------------------------------------------------------------------------------

C.

Conversion Rights.  The holders of the Class A Senior Convertible Preferred
Stock shall have conversion rights as follows (the “Conversion Rights”):




1.

Optional Conversion.  Each holder of Class A Senior Convertible Preferred Stock
of the Corporation shall be entitled to convert any or all of the shares of
Class A Senior Convertible Preferred Stock held by such holder, at such holder’s
option, at any time into that number of fully-paid and non-assessable shares of
the Corporation’s Common Stock determined as follows:  Each share of Class A
Senior Convertible Preferred Stock so surrendered for conversion shall be
converted at a price of $0.10 per share (the “Conversion Price”), subject to
adjustment as set forth herein.            

2.

Forced Conversion.  Subject to the Corporation’s duty to reserve and keep
available out of its authorized but unissued shares of Common Stock, such number
of its shares of Common Stock as shall from time to time be sufficient to effect
the conversion of all outstanding shares of the Class A Senior Convertible
Preferred Stock, after two years of issuance, the Corporation may convert this
Class A Senior Convertible Preferred Stock if the price of the Company’s Common
Stock is equal to or above two (2) times the Conversion Price for a period of
ten (10 consecutive trading days and the Company’s 90 day average trading volume
is equal to or above 25,000 shares per day and such shares shall be converted at
the Conversion Price.




3.

Mechanics of Conversion. In order to convert Class A Senior Convertible
Preferred Stock into full shares of Common Stock, the Holder shall surrender the
certificate of certificates therefore, duly endorsed, by either overnight
courier or 2-day courier, or in person to the office of the Company or of any
transfer agent for its Common Stock, and shall give concurrent written notice to
of its decision to exercise its right to convert the Class A Senior Convertible
Preferred Stock, or part thereof by telecopying an executed and completed Notice
of Conversion (a form of which is attached as Annex A) to the Company; provided,
however, that the Company shall not be obligated to issue certificates
evidencing the shares of Common Stock issuable upon such conversion unless
either the certificates evidencing such shares of Class A Senior Convertible
Preferred Stock are delivered to the Company or its transfer agent as provided
above, or the holder notifies the Company or its transfer agent that such
certificates have been lost, stolen or destroyed and executes an agreement
satisfactory to the Company to evidence such loss and to indemnify the Company
from any loss incurred by it in connection with such certificates.








29




--------------------------------------------------------------------------------

After delivery of the certificates evidencing such shares of Class A Senior
Convertible Preferred Stock and executed Notice of Conversion by Holder as set
forth herein, the Company shall deliver as soon as reasonably practicable to
such Holder at the address of the Holder on the books of the Company, a
certificate or certificates for the number of shares of Common Stock to which
the Holder shall be entitled as aforesaid and, at the request of Holder, shall
issue to Holder a new certificate of Class A Senior Convertible Preferred Stock
containing the same date, provisions and stated amount of this Class A Senior
Convertible Preferred Stock which shall not have been converted or paid.   The
date on which notice of conversion is given (the “Conversion Date”) shall be
deemed to be the date set forth in such notice of conversion provided that
delivery and advance facsimile notice is made as provided above and that the
original certificates evidencing the Class A Senior Convertible Preferred Stock
to be converted are received by the transfer agent or the Company within five
(5) business days thereafter, and the person or persons entitled to receive the
shares of Common Stock issuable upon such conversion shall be treated for all
purposes as the record holder or holders of such shares of Common Stock on such
date.  If the original certificates evidencing the Class A Senior Convertible
Preferred Stock to be converted is not received by the transfer agent or the
Company within five (5) business days after the Conversion Date, the notice of
conversion shall be deemed null and void.




D.

Anti Dilution.  Should at any time while the Class A Senior Convertible
Preferred Stock is outstanding, the Company issue a stock dividend, combine
outstanding shares into a lessor number of shares (reverse split) or increase
the number of outstanding shares without a receipt of new consideration (forward
split) then the number of shares into which the Class A Senior Convertible
Preferred Stock may be converted and the Conversion Price shall be adjusted to
reflect such event so that the relative interest of the Holder shall be fully
protected from dilution resulting from such an event.  Notice of the required
adjustment including the number of shares and the new conversion price shall be
promptly mailed to each Holder subsequent to each such adjustment event.   So
long as Class A Senior Convertible Preferred Stock is outstanding, if the
Company shall issue or agree to issue any shares of Common Stock, except for
issuances for employee stock options and consultant options, for a consideration
less than the Conversion Price in effect at the time of such issue, then, and
thereafter successively upon each such issue, the Conversion Price shall be
reduced to such other lower issue price.  In no event shall the conversion price
be less than $0.01 per share of common stock.




E.

Dividends.  The Holders of the Class A Senior Convertible Preferred Stock shall
be entitled to a dividend payable quarterly at a rate of 10% per annum with
payment in cash or in shares of the Company’s Common Stock at the Company’s
option.  Should the Company opt to pay the dividend in shares of Common Stock,
the dividend will be based on a ten percent (10%) discount to the market price
of the Company’s Common Stock based on the average ten (10) day bid price for
the ten days prior to the dividend due date.  The Holders of the Class A Senior
Convertible Preferred Stock shall be entitled to the cash dividend only if
declared by the Board of Directors, which shall be payable only out of assets
legally available therefore.








30




--------------------------------------------------------------------------------

F.

Voting Rights.  The Holders of the Class A Senior Convertible Preferred Stock
shall have one (1) votes for every share of Class A Senior Convertible Preferred
Stock held and shall be entitled to vote on any and all matters brought to a
vote of shareholders of Common Stock.  Holders of Class A Senior Convertible
Preferred Stock shall be entitled to notice of all shareholder meetings or
written consents with respect to which they would be entitled to vote, which
notice would be provided pursuant to the Corporation’s Bylaws and applicable
statutes.




The Holders of a majority of the Class A Senior Convertible Preferred Stock may
appoint one (1) individual to the Company’s five (5) member board of directors.




G.

Protective Provisions.  So long as shares of Class A Senior Convertible
Preferred Stock are outstanding, the Corporation shall not without first
obtaining the approval (by voting or written consent, as provided by Nevada law)
of the holders of at least a majority of the then outstanding shares of Class A
Senior Convertible Preferred Stock:




1.

alter or change the rights, preferences or privileges of the shares of Class A
Senior Convertible Preferred Stock so as to materially adversely affect the
Class A Senior Convertible Preferred Stock;




2.

issue debt beyond the ordinary course of working capital needs;




3.

complete an acquisition or sale of a material asset;




4.

issue equity that ranks equal or senior to the Class A Senior Convertible
Preferred Stock;




5.

issue a dividend to the common shareholders;




6.

materially increase the common shares reserved for the Employee stock option
plan.




H.

Future Financings.  So long as any of the Class A Senior Convertible Preferred
Stock remains outstanding, Preferred Holders shall have the right of first
refusal on all equity financings contemplated by the Company.




I.

Registration Rights.  The Company will prepare and file a registration statement
covering the resale of the Common Stock issuable upon conversion of the Class A
Senior Convertible Preferred Stock within 90 days after the issue date of the
Class A Senior Convertible Preferred Stock.  The Company will use its best
efforts to have the Registration Statement declared effective by the Securities
and Exchange Commission with 90 days after the filing.




J.

Status of Converted Stock. In the event any shares of Class A Senior Convertible
Preferred Stock shall be converted pursuant to Paragraph C here, the shares so
converted shall be cancelled, shall return to the status of authorized but
unissued Preferred Stock of no designated class or series, and shall not be
issuable by the Corporation as Class A Senior Convertible Preferred Stock.








31




--------------------------------------------------------------------------------

K.

Reservation of Stock Issuable Upon Conversion.  The Corporation shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Class A Senior Convertible Preferred Stock, such number of its shares of
Common Stock as shall from time to time be sufficient to effect the conversion
of all outstanding shares of the Class A Senior Convertible Preferred Stock; and
if at any time the number of authorized but unissued shares of Common Stock
shall not be sufficient to effect the conversion of all then outstanding shares
of the Class A Senior Convertible Preferred Stock, in addition to such other
remedies as shall be available to the holder of the Class A Senior Convertible
Preferred Stock, the Corporation will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes, including, without limitation, engaging in best efforts to obtain the
requisite stockholder approval of any necessary amendment to these provisions.




L.

Transfer Restrictions.  The Class A Senior Convertible Preferred Stock may not
be transferred unless  (i) such shares are sold pursuant to an effective
registration statement under the Act or (ii) the Corporation or its transfer
agent shall have been furnished with an opinion of  counsel (which opinion shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration.




M.

Preference Rights.  Nothing contained herein shall be construed to prevent the
Board of Directors of the Corporation from issuing one or more series of
preferred stock with such preferences as may be determined by the Board of
Directors, in its discretion.




N.

Amendments.  Subject to Paragraph G above, the designation, number of, and
voting powers, designations, preferences, limitations, restrictions and relative
rights of the Class A Senior Convertible Preferred Stock may be amended by a
resolution of the Board of Directors.




DATED:  May ______, 2007

______________________________

James R. Simpson, President and Secretary








32




--------------------------------------------------------------------------------

ANNEX A




NOTICE OF CONVERSION




(To be executed by the Registered Holder in order to convert the Class A Senior
Convertible Preferred Stock)




The undersigned hereby elects to convert $________ of the stated amount of the
Class A Senior Convertible Preferred Stock issued by Silvergraph International,
Inc. into Shares of Common Stock of Silvergraph International, Inc. according to
the conditions set forth in such Class A Senior Convertible Preferred Stock, as
of the date written below.




Date of Conversion: _____________________________________________




Conversion Price: _______________________________________________




Shares To Be Delivered: __________________________________________




Name in Which Shares Are to Be Placed
If Other Than Registered Holder: ___________________________________




Signature (if individual): __________________________________________




Signature (if entity):




_________________________

By: ___________

Title: __________




Print Name: ____________________________________________________




Address: _______________________________________________________




  _______________________________________________________








33




--------------------------------------------------------------------------------







JOINDER AGREEMENT AND SIGNATURE PAGE




Other than the Issuance Date (as defined in the Form of Note (the “Note”),
attached to the Subscription Agreement as Exhibit A) and related accrued
interest of the Note, the undersigned subscriber (the “Subscriber”) agrees to
become a party to and be bound as of the date hereof by the provisions of the
Subscription Agreement (the “Agreement”), dated ____________ __, 2007.  The
Subscriber makes the same representations and warranties set forth in Section 3
and covenants set forth in Section 9 of the Agreement.




Dated effective:   







SUBSCRIBER (if individual)

ORIGINAL PRINCIPAL AMOUNT

OF NOTE SUBSCRIBED FOR:       

_____________________________________




Name (Printed)    _______________________




(Address):

___________________________

___________________________







SUBSCRIBER (if entity)




NAME




By:____________________________




Title:___________________________




Address     

___________________________

___________________________




Fax Number:

_______________________

Telephone No.:

_______________________







ACCEPTED:




SILVERGRAPH INTERNATIONAL, INC.

a Nevada corporation




_______________________________________

By:  James R. Simpson, Chief Executive Officer




Dated: _____________________





34


